Citation Nr: 0203090	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  98-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for recurrent dislocation of the left shoulder status post 
repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's left shoulder disability is manifested by 
subjective complaints of nearly constant pain, crepitus with 
movement, and weakness and incoordination with use; objective 
findings of limitation of motion without evidence of pain on 
motion and some muscular atrophy with mild weakness; and X-
ray evidence of arthritic changes in the joint.  

3.  There is no evidence of fibrous union or nonunion of the 
humerus or loss of humeral head, and no evidence of arm 
motion limited to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for recurrent dislocation of the left shoulder status post 
repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5201, 5202 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1998 rating decision, July 1998 statement of the case, 
and October 2000 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  

With respect to the duty to assist, the Board notes that by 
letter dated in August 2000, the RO asked the veteran to 
identify and provide, or authorize VA to obtain, records of 
any recent VA or private medical treatment for his left 
shoulder disability.  The RO did not receive any response to 
that letter.  Review of the claims folder reveals that the RO 
secured relevant medical examinations.  The Board 
acknowledges the veteran's assertion that the August 2000 VA 
examination was not performed by an orthopedist, as requested 
by the RO, as well as his implicit suggestion that the 
examination is inadequate to determine the level of left 
shoulder disability.  However, the Board's review of the 
August 2000 VA examination report reveals no patent defects.  
Moreover, the Board finds no especially difficult medical 
questions that would require examination by a specialist.  
Thus, the Board is satisfied that the RO has satisfied its 
duty to assist the veteran.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  He has not 
opted to present testimony at a personal hearing.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for the veteran's left 
shoulder disability in a January 1977 rating action.  At that 
time, it assigned a 20 percent disability rating.  It 
continued that evaluation in several subsequent rating 
actions.  

The veteran submitted a claim for an increased rating in 
February 1998.  In connection with the claim, he underwent a 
VA orthopedic examination later in February 1998.  The 
veteran described deterioration of the shoulder in the past 
year or so, with daily aching with some jabbing pain and 
throbbing, a sensation that the joint would pop out of place 
when the arm was in certain positions, and a grinding feeling 
in the shoulder with movement.  He had stopped trying to lift 
weights and had otherwise somewhat learned to live with his 
limitations.  He described no definite flare-ups.  He did not 
take pain medication.  Examination revealed a fairly 
pronounced droop of the left shoulder and considerably more 
development of the right trapezius than the left.  There was 
slight, if any, appearance of atrophy of the left deltoid, 
the upper arm, or the forearm.  Grip strength was good and 
appeared equal.  There was little difference in the overall 
strength of the upper extremities.  Range of motion testing 
on the left revealed forward flexion to 105 degrees, 
abduction to 55 degrees, internal rotation to 45 degrees, and 
external rotation to 55 degrees.  Testing on the right showed 
motion to 180 degrees, 164 degrees, 65 degrees, and 120 
degrees, respectively.  X-rays of the left shoulder were 
negative.  The assessment was status post operation, left 
shoulder, following three dislocations, with residuals of 
pain and mild to moderate limitation of mobility.  

In August 2000, the veteran was afforded another VA 
orthopedic examination.  The examiner reviewed the claims 
folder and the previous examination report for the 
examination.  Since the previous examination, the veteran 
felt the shoulder was worse.  His primary complaints were 
essentially constant aching around the whole joint and 
grinding.  The crepitus always happened with movement of the 
joint and was sometimes painful.  Three to four times a week 
he experienced a sharp jab of pain that was rather momentary.  
This pain also sometimes happened with lifting or carrying.  
He otherwise had no flare-ups as such.  The veteran took 
DayPro, an anti-inflammatory drug, about three times a week.  
With respect to his employment as an electrical utility man, 
the shoulder disability impacted his ability to use a 
jackhammer, climb a ladder, lifting and carrying objects, and 
pushing and pulling.  Carrying a heavy object caused a 
pulling or separating sensation, though there had not been 
any actual subluxation or dislocation.  He stated that he 
knew the limits of what he could and could not do.  

Examination revealed slight apparent atrophy of the left 
lateral deltoid.  The left upper arm measured 1.6 centimeters 
less than the right upper arm; the left forearm measured 1.4 
centimeters less than the right forearm.  Range of motion 
testing of the left shoulder showed forward flexion to 78 
degrees, abduction to 76 degrees, internal rotation to 35 
degrees, and external rotation to 40 degrees.  On the right, 
measurements were 180 degrees, 178 degrees, 55 degrees, and 
118 degrees, respectively.  There was no evidence of 
particular distress on range of motion testing, though he was 
somewhat fearful of attempting the maximum on left abduction.  
Biceps and triceps strength showed mild loss, 4 1/2 /5, as 
opposed to 5/5 on the right.  Grip strength was good and 
equal.  X-rays of the left shoulder showed slight 
irregularity of the articular surface of the humeral head 
medially; otherwise, the films were unchanged from February 
1998.  The diagnosis was status post multiple dislocations of 
the left shoulder, followed by operation to stabilize the 
joint.  The examiner commented that the aching and pain in 
the joint were most probably due to arthritic changes shown 
on X-rays.  He also explained that weakened movement, excess 
fatigability, and incoordination manifested when the veteran 
attempted to do too much and essentially briefly lost control 
of the extremity; otherwise, movement was not significantly 
weakened.  The examiner was not able to relate the weakness 
to loss of range of motion, but stated that the veteran might 
lose some range of motion for a few minutes or hours.     

In his June 1998 notice of disagreement, the veteran 
contended that the RO failed to consider the effects of 
functional loss and painful motion.  In the October 1998 
substantive appeal, he added that he had extreme shoulder 
pain daily, which affected every aspect of his life, from 
work to sleeping.  In his November 2000 statement, the 
veteran argued that a comparison of the range of motion shown 
on the two different VA examinations showed that he was 
entitled to an increased rating.  He also noted findings of 
atrophy and X-ray changes in support of his claim.   

In a May 2001 rating decision, the RO established service 
connection for left deltoid and pectoralis major muscle 
weakness as secondary to the service-connected left shoulder 
disability; a noncompensable evaluation was assigned.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left shoulder disability is currently evaluated 
as 20 percent disabling under Diagnostic Code (Code) 5202, 
other impairment of the humerus.  38 C.F.R. 
§ 4.71a.  The Board acknowledges that there are other 
diagnostic codes for the evaluation of arm and shoulder 
disability.  However, there is no evidence of ankylosis at 
the scapulohumeral articulation to warrant use of Code 5200.  
Code 5203, impairment of the clavicle or scapula, provides 
for no more than a 20 percent rating, such that application 
of that code would offer no benefit to the veteran.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Code 5202, a 20 percent rating is in order for the 
nondominant arm when there is recurrent dislocation of the 
humerus at the scapulohumeral joint, either with infrequent 
episodes and guarding of movement only at the shoulder level 
or with frequent episodes and guarding of all arm movements.  
A 20 percent rating is also assigned the nondominant arm when 
there is malunion of the humerus with moderate or marked 
deformity.  A higher rating of 40 percent is warranted when 
there is fibrous union of the humerus.  A 50 percent rating 
is assigned when there is nonunion of the humerus (false 
flail joint).  A maximum schedular rating of 70 percent is 
assigned for the nondominant arm when there is loss of the 
head of the humerus (flail shoulder).     

The Board observes that the veteran's disability is based on 
recurrent dislocations of the left shoulder in service, 
though there is no indication of recent dislocation.  Thus, 
application of Code 5202 seems appropriate.  However, the 
evidence in this case fails to reveal fibrous union or 
nonunion of the humerus or loss of the humeral head that 
would warrant a rating greater than 20 percent.  38 C.F.R. § 
4.7.    

The evidence does show significant limitation of motion of 
the left arm as compared to the right.  Under Code 5201, 
limitation of arm motion, a 20 percent rating is assigned for 
the nondominant arm when motion is limited at the shoulder 
level or midway between the side and shoulder level.  A 
maximum evaluation of 30 percent is assigned when motion is 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71, 
Plate I (showing normal range of motion for the shoulder).  

Limitation of motion as shown on VA examination in February 
1998 was forward flexion of 105 degrees, abduction of 55 
degrees, internal rotation of 45 degrees, and external 
rotation of 55 degrees.  Range of motion during the August 
2000 VA examination was forward flexion to 78 degrees, 
abduction to 76 degrees, internal rotation to 35 degrees, and 
external rotation to 40 degrees.  Clearly, the veteran's left 
arm motion is not limited to 25 degrees from the side.  
38 C.F.R. § 4.7.  

However, the inquiry is not ended.  When an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  See VAOPGCPREC 9-98 (the medical 
nature of the particular disability determines whether the 
diagnostic code is predicated on loss of range of motion).  
Considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  

Similarly, when there is disability from arthritis, 
consideration must be taken of painful motion, joint 
instability or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion of both the damaged 
joint and the opposite undamaged joint.  38 C.F.R. § 4.59.    
 

In this case, the veteran complains of essentially constant 
pain, crepitus with left shoulder motion, and weakness and 
incoordination with use of the arm.  However, the Board 
emphasizes that a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The August 2000 VA examiner states that 
the veteran evidenced no particular distress on range of 
motion testing.  In addition, although examination reflects 
some atrophy of the left arm musculature, there is only mild 
weakness.  To the extent that the RO has separately evaluated 
weakness of the left deltoid and pectoral major muscle, such 
weakness may not be considered in the evaluation of the left 
shoulder disability.  See 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).  There 
is no evidence or allegation of swelling, pain on pressure, 
or muscle spasm.  Considering the subjective complaints in 
conjunction with the objective evidence, the Board cannot 
conclude that the veteran suffers from sufficient functional 
loss to warrant an increase from the schedular evaluation 
already in place.     

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for recurrent dislocation of the left shoulder status 
post repair.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.    


ORDER

A disability rating greater than 20 percent for recurrent 
dislocation of the left shoulder status post repair is 
denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

